The unanimous affirmance by the Appellate Division as to these remaining defendants should be affirmed, except as to defendants Ziff and Markowitz. It is impossible upon this record to say that there is no evidence sustaining the finding of the three-judge court of Special Sessions unanimously affirmed by the Appellate Division in so far as the appeal is here taken. The evidence in this record is ample to sustain the finding of Special Sessions; but even if the evidence were meager and thin, this court could not review the facts on the weight of the evidence. "In other words, although the evidence is decidedly meager and thin, we cannot say that there was no evidence to sustain the conclusions of guilt as found by the triers of fact, the judges of Special Sessions. This court cannot review the facts or the weight of evidence." *Page 454 
(People v. McCarthy, 250 N.Y. 358, 364.) As confirming this view of the evidence in this record, when the Appellate Division reversed and discharged Goldstein and Magoon and six other defendants, the decision was not placed upon the ground that there was no evidence, but upon the ground that the finding was against the weight of the evidence.
In brief, the evidence against these defendants divides itself into three classes. First, sixteen witnesses testified against these remaining defendants, except Ziff and Markowitz, that they paid less than the prevailing rate of wages, and against this testimony there was no testimony by way of denial or explanation offered on the part of defendants. We thus have in a small neighborhood a number of men who are known to each other, closely associated together, and doing the same kind of work, and committing the same violations in time, place and circumstance. This constitutes some evidence to be submitted to the jury bearing on this charge of conspiracy. (People v. Luciano,277 N.Y. 348, 359; 1 Wigmore on Evidence [2d ed.], § 304; cf.People v. Van Tassel, 156 N.Y. 561, 564; Commonwealth v.Smith, 163 Mass. 411, 418.)
We next have evidence showing that these defendants were associated together in the Brooklyn and Queens Contractors Association. The importance of this testimony is not that the association was illegal and, hence, membership constituted participation in the conspiracy, but that those who were banded together in the organization were in close communication with one another. The commission of like offenses under similar circumstances by persons in close communication with one another, surely is some evidence of a common design or conspiracy. (Wigmore on Evidence, supra.)
As to one of the defendants, Abisror, there is no evidence that he was a member of this association, but there is evidence from which an inference might be drawn that he was seeking membership therein.
The third class of evidence is that of admissions by these defendants that they were associated together for the *Page 455 
purpose of obtaining for themselves these repair contracts without paying the prevailing rate of wages. In brief, these admissions were made in answer to the peaceful supplications of the union that the defendants carry out their contracts and obey the law by paying the prevailing rate of wages. In answer to which the statements were, in brief, that the defendants were banded together for the purpose of paying less than the prevailing rate, and paying a percentage of the total amount of the contracts for being protected by gangsters.
The Appellate Division has reversed and discharged the alleged gangsters who were found guilty by Special Sessions as against the weight of the evidence; and, therefore, these admissions only bear on the question of the guilt of these defendants in so far as they are alleged to have conspired to obtain these contracts by means of paying less than the prevailing rate of wages.
No defense is possible to these defendants by way of lack of knowledge of the prevailing rate of wages, as this was fixed by the Comptroller before the bids were had on these contracts, and the contracts expressly provided the scale of wages to be paid to the different kinds of mechanics and helpers. As pointed out by the Appellate Division, there was no possibility of discriminating between the wages paid to painters, decorators and to their helpers, for the reason that in this contract the Comptroller fixed only one rate for this work, as contrasted with a subdivision of other work between master mechanics and apprentices.
It follows that the judgments appealed from, except as to defendants Ziff and Markowitz, should be affirmed.
LEHMAN, HUBBS and LOUGHRAN, JJ., concur with CRANE, Ch. J.; FINCH, J., dissents in part in opinion in which RIPPEY, J., concurs; O'BRIEN, J., taking no part.
Judgment accordingly. *Page 456